           Case 2:18-cv-01717-RFB-BNW Document 105 Filed 05/17/21 Page 1 of 4



 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
 2   sjaffe@lawhjc.com
     TAYLOR R. ANDERSON, ESQ.
 3   Nevada Bar No. 15136C
     tanderson@lawhjc.com
 4

 5           HALL JAFFE & CLAYTON, LLP
                   7425 Peak Drive
 6             Las Vegas, Nevada 89128
                    (702) 316-4111
 7                Fax (702) 316-4114

 8   Attorneys for Defendant U.S. Corrections, LLC

 9
10                            UNITED STATES DISTRICT COURT

11                                    DISTRICT OF NEVADA

12   DUKE THOMAS NGUYEN,                             CASE NO. 2:18-cv-01717-RFB-BNW

13                                Plaintiff,

14   v.                                              REVISED STIPULATED DISCOVERY
                                                     PLAN AND SCHEDULING ORDER
15   PTS OF AMERICA, LLC, a Foreign Limited
     Liability Company; U.S. CORRECTIONS,            SUBMITTED IN COMPLIANCE WITH
16   LLC, a Foreign Limited Liability Company;       LR 26-1(e)
     JACOB EVETTS, an Individual; RYAN
17   RIVERA, an Individual; ZACHARY
     BRANDON, an Individual; MICHAEL
18   COLEMAN, an Individual;
     TRANSPORTATION EMPLOYEES DOES
19   1-10; DOES 11-99, inclusive; ROE
     CORPORATIONS 100-199, inclusive,
20
                                  Defendants.
21

22

23           The parties, through their counsel, submit the following Second Revised Stipulated
24   Discovery Plan and Scheduling Order pursuant to the requirements of F.R.C.P. 26, F.R.C.P.
25   16(b) and LR 26-1. Resubmitted with 90-day extension request pursuant to ECF No. 104.
26   ///
27   ///
28


                                                 1
         Case 2:18-cv-01717-RFB-BNW Document 105 Filed 05/17/21 Page 2 of 4



 1   F.R.C.P 26(f) Conference

 2         Pursuant to F.R.C.P 26(f) and LR 26-(d), a conference was held on April 28, 2021

 3   between plaintiff DUKE THOMAS NGUYEN’s counsel, Keith E. Galliher, Jr., Esq., and

 4   Defendants U.S. CORRECTIONS, LLC, JACOB EVETTS, RYAN RIVERA, ZACHARY

 5   BRANDON, AND MICHAEL COLEMAN’s counsel, Taylor Anderson, Esq. wherein counsel

 6   agreed to continue the discovery cut-off given schedule conflicts and difficulties with respect to

 7   the depositions of Defendants, who reside outside the State of Nevada, difficulty obtaining

 8   Plaintiff signed medical authorizations due to Plaintiff’s incarceration in Texas, and anticipated

 9   difficulties in scheduling Plaintiff’s deposition for the same reason. The parties have worked
10   diligently to overcome these difficulties but they have unfortunately been unavoidable. The

11   parties have exchanged written discovery requests and are working on obtaining additional

12   records from third-parties.

13   Discovery Cut-Off Date (LR 26-1(e)(1))

14         The parties stipulated to extend the Discovery Cut-Off approximately ninety (90) days,

15   or until: October 25, 2021.

16   Amendment of Pleadings and Adding of Parties (LR-26-1(e)(2))

17         The last day to amend pleadings and/or add parties shall occur ninety (90) days prior to

18   Discovery Cut-Off in this matter, or no later than: July 27, 2021.

19   F.R.C.P. 26(a)(2) Disclosures (Experts) (LR 26-1(e)(3))
20         Disclosure of experts shall proceed according to F.R.C.P. 26(a)(2):

21         (A)      The parties shall disclose their experts and expert reports sixty (60) days prior to

22                  the close of Discovery, or no later than: August 26, 2021;

23         (B)      The parties shall disclose their rebuttal experts and expert reports thirty (30) days

24                  after the parties’ initial disclosure of experts, or no later than: September 27,

25               2021.

26
27

28


                                                      2
          Case 2:18-cv-01717-RFB-BNW Document 105 Filed 05/17/21 Page 3 of 4



 1   Dispositive Motions (LR 26-1(e)(4))

 2          The parties shall file dispositive motions not more than thirty (30) days after the

 3   Discovery Cut-Off, or no later than: November 24, 2021.

 4   Joint Pretrial Order (LR 26-1(e)(5))

 5          The Joint Pretrial Order shall be filed not more than thirty (30) days after the date set for

 6   filing dispositive motions, or no later than: December 23, 2022. If dispositive motions are filed,

 7   the deadline for filing the Joint Pretrial Order will be suspended until thirty (30) days after

 8   decision on the dispositive motions or further court order.

 9   F.R.C.P 26(a)(3) Disclosures (LR 26-1(e)(6))
10          If no dispositive motions are filed, and unless otherwise ordered by this Court, the parties

11   shall include the disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections thereto in

12   the Joint Pretrial Order.

13   Alternative Dispute Resolution (LR 26-1(b)(7))

14          The parties met and conferred regarding the possibility of using alternative dispute-

15   resolution processes, including medication and arbitration, and agreed that the same is premature

16   at this time, but will consider alternative dispute resolutions as the case moves forward.

17   Alternative Forms of Case Disposition (LR 26-1(b)(8))

18          The parties certify that they considered consent to trial by a magistrate judge under 28

19   U.S.C. § 636(c) and Fed. R. Civ. P. 73 and the use of the Short Trial Program (General Order
20   2013-01), however, the parties have mutually decided against trial by a magistrate judge or a

21   short trial.

22   Electronic Evidence (LR 26-1(b)(9))

23           The parties discussed whether they intend to present evidence in electronic format to

24   juror, and the parties determined at this time there would not be any. If the parties revisit the

25   presentation of any electronically stored information, they will file the appropriate stipulation

26   with the Court.
27

28


                                                      3
         Case 2:18-cv-01717-RFB-BNW Document 105 Filed 05/17/21 Page 4 of 4



 1   Extensions or Modifications of the Discovery Plan and Scheduling Order

 2         LR 26-4 governs modifications or extensions of the discovery plan and scheduling order.

 3   Any stipulation or motion must be made no later than 21 days prior to the expiration of the

 4   subject deadline.

 5

 6   IT IS SO STIPULATED.

 7

 8   Dated this 17th day of May, 2021                 Dated this 17th day of May, 2021

 9   HALL JAFFE & CLAYTON, LLP                        THE GALLIHER LAW FIRM

10   /s/ Taylor R. Anderson                           /s/ Keith E. Galliher
     Taylor R. Anderson, Esq.                         Keith E. Galliher, Jr., Esq.
11   Nevada Bar Number 15136                          Nevada Bar Number 220
     7425 Peak Drive                                  1850 E. Sahara Avenue, Suite 107
12   Las Vegas, Nevada 89128                          Las Vegas, Nevada 89104
13   Attorneys for Defendants                         Attorney for Plaintiff
     U.S. Corrections, LLC, Jacob Evetts,
14   Ryan Rivera, Zachary Brandon, and
     Michael Coleman
15

16

17
                                                      IT IS SO ORDERED.
18

19
                                                      ____________________________________
20
                                                      UNITED STATES MAGISTRATE JUDGE
21                                                            May 21, 2021
                                                      Dated: ______________________________
22

23

24

25

26
27

28


                                                  4
